Case 2:21-mj-00050-JHE Document 1-2 Filed 02/17/21 Page 1 of 8            FILED
                                                                 2021 Feb-17 PM 01:19
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 2:21-mj-00050-JHE Document 1-2 Filed 02/17/21 Page 2 of 8
Case 2:21-mj-00050-JHE Document 1-2 Filed 02/17/21 Page 3 of 8
Case 2:21-mj-00050-JHE Document 1-2 Filed 02/17/21 Page 4 of 8
Case 2:21-mj-00050-JHE Document 1-2 Filed 02/17/21 Page 5 of 8
Case 2:21-mj-00050-JHE Document 1-2 Filed 02/17/21 Page 6 of 8
Case 2:21-mj-00050-JHE Document 1-2 Filed 02/17/21 Page 7 of 8
Case 2:21-mj-00050-JHE Document 1-2 Filed 02/17/21 Page 8 of 8
